Citation Nr: 0628614	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for sleep 
apnea.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to an increased rating for rheumatoid 
arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to May 
1955, and from August 1957 to April 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) in Columbia, South Carolina in May 2004 (bronchitis) and 
September 2004 (sleep apnea and rheumatic arthritis).  

The veteran provided testimony at a hearing conducted by the 
undersigned Acting Veterans Law Judge in July 2006.

For the reasons outlined below, this appeal, in part, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  Service connection for sleep apnea was last finally 
denied in a May 1996 rating decision (in so doing, the RO 
confirmed and continued a prior denial, in May 1996, which 
was based on a finding that the disorder was not shown in 
service, was not incurred in or aggravated by military 
service, and that it was not caused by a lung disorder), with 
notice to the veteran in June 1996; a timely appeal was not 
thereafter initiated.  


2.  The evidence added to the record since entry of the May 
1996 denial does not tend to relate to an unestablished fact 
necessary to substantiate the claim, does not tend to show 
that the veteran has sleep apnea as a result of his military 
service, and considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying entitlement to 
service connection for sleep apnea is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

2.  New and material evidence has been not submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.


In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in a March 2004 letter and 
December 2004 statement of the case (SOC), fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the service 
connection claim on appeal, as outlined by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated in a May 2006 supplemental SOC (SSOC).  The 
failure to provide notice regarding how a disability rating 
and an effective date are assigned is harmless because the 
preponderance of the evidence is against the appellant's 
claim; thus, any questions as to the appropriate disability 
rating or effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show entitlement to service connection, as well as 
his duty to submit all pertinent evidence in his possession.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the veteran has been provided notice of the need to 
submit new and material evidence (by letter of June 2004), 
and has also been provided, as part of the December 2004 SOC, 
notice of the appropriate legal definition of new and 
material evidence.  The record also shows that the appellant 
has essentially been provided pertinent notice under 38 
U.S.C.A. § 5103 which describes, "what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial." Kent, slip op. at 10 (emphasis added).  
In this case, the RO looked at the bases for the denial in 
the prior decision and then provided the veteran a 
specifically tailored notice, in June 2004, which addressed 
the May 1996 decision.  Accordingly, further development is 
not required.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

The veteran's service medical records make no mention of any 
sleep apnea-related pathology.  

In February 1996, the veteran submitted a claim for a "sleep 
disorder secondary to lungs."  

An October 1990 private medical record shows a diagnosis of 
disorder of initiating and maintaining sleep associated with 
obstructive apnea.  


A March 1995 private medical record shows a diagnosis of 
obstructive sleep apnea.  

A February 1996 private medical record includes a diagnosis 
of controlled sleep apnea.  

Service connection for a sleep disorder secondary to a lung 
disorder was denied by the RO in May 1996; the RO found that 
a sleep disorder was not shown in service, was not incurred 
in or aggravated by military service, and that it was not 
caused by a lung disorder.  The veteran was notified of this 
decision in May 1996, but did not perfect an appeal.  

Private medical records, dated in October 1994 and November 
1995, were associated with the record in May 1996.  These 
reports essentially show a history of sleep apnea.  

The RO reconsidered this claim later in May 1996, but 
confirmed and continued the earlier determination.  Notice 
was provided the veteran in June 1996.  Again, he did not 
perfect an appeal.  

The veteran reopened his sleep apnea claim in March 2004.

A November 2003 private medical record includes a diagnosis 
of hypersomnia with sleep apnea.  

A March 2004 VA Agent Orange examination report notes a 
diagnosis of sleep apnea, and also reports that the veteran 
sleeps with the assistance of a "CPAP" [continuous positive 
airway pressure] device.  It was noted that he had used the 
"CPAP" since 1990.  The examiner opined that the veteran's 
sleep apnea was "likely related to anatomical and hereditary 
reasons."  

A lay statement submitted to VA from the veteran's wife in 
April 2004 shows that she asserted that her husband had 
suffered from a "sleep problem" since 1964.  


A November 2004 lay statement provided by a fellow service 
member of the veteran, and dentist, indicates that the 
veteran had sleep problems during his military service.

A February 2005 letter from a private treating physician of 
the veteran states that he had treated the veteran for 15 
years, and that the veteran was being seen for obstructive 
sleep apnea with nasal "CPAP."

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed in March 2004, the new definition 
applies.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

As noted, in May 1996 the RO, in confirming and continuing 
its previous decision [May 1996], denied service connection 
for a sleep disorder.  The veteran was notified of his 
appellate rights.  He did not appeal this determination.  As 
such, the May 1996 RO action is final.  38 U.S.C.A. § 7105.  
The claim may not be reopened unless new and material 
evidence is received.  Id.; 38 U.S.C.A. § 5108.  The Board 
again observes that the May 1996 rating decision confirmed 
and continued the prior May 1996 rating decision, which was 
based on a finding that a sleep disorder was not shown in 
service, was not incurred in or aggravated by military 
service, and that it was not caused by a lung disorder


As service connection for a sleep disorder (now characterized 
as "apnea") was denied because such disability was 
essentially not shown to be either related to service or 
aggravated therein, for new evidence to be material in this 
matter, it would have to tend to relate the veteran's sleep 
apnea to service.

The additional evidence received since May 1996 consists 
essentially of outpatient treatment records from various 
private and VA medical facilities (to include a March 2004 VA 
Agent Orange examination report), and two lay statements.  
This evidence is "new" in the sense that it was not before 
the RO at the time of the May 1996 determination.  However, 
as it relates to the instant claim, the evidence, and 
particularly the medical records, simply confirms a fact that 
is not in dispute.  They show that the veteran has sleep 
apnea, something that was well-established in May 1996.  What 
they do not tend to do is to in any way relate the veteran's 
current sleep apnea disorder to service.  While the lay 
statements both indicated that the veteran suffered from 
sleep-related problems during his period of service, neither 
statement provided competent medical evidence to support a 
finding that the disorder was essentially incurred or 
aggravated by that service.  Further, and of significant 
note, as part of the May 2004 VA Agent Orange examination 
report, as discussed above, the examiner opined that the 
veteran's sleep disorder was "likely related to anatomical 
and hereditary reasons."  Thus, the evidence submitted 
subsequent to May 1996 does not relate to the unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.

Regarding the veteran's own assertions that his sleep apnea 
is related to service (he testified in July 2006 that he was 
"restless" and could not sleep at night (see page eight of 
hearing transcript (transcript)), and that a fellow service 
member, Dr. "Burger" had related his sleep apnea to 
inhalation exposure (see page nine of transcript), such lay 
statements are not competent evidence because medical nexus 
is a matter requiring medical expertise (which he lacks).  
See Espiritu, supra.  As to the claim that Dr. "Burger" had 
related his sleep apnea to his period of service, review of a 
letter received from Dr. "Berger" (the dentist who supplied 
the above-mentioned statement in November 2004), makes no 
mention of any such etiological relationship.  


In sum, while the evidence received since the May 1996 RO 
rating determination may be new, none is material, and the 
claim may not be reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for sleep apnea is denied.  


REMAND

Concerning the instant claim for entitlement to service 
connection for bronchitis, the Board initially notes that he 
was diagnosed in service for bronchitis in February 1960.  He 
was also diagnosed in January 1968 with acute respiratory 
disease.  

Postservice medical records showing diagnoses of bronchitis 
include those dated in April and June 1989 (private), April 
and November 1995 (private), February 1996 (private), and 
March 2004 (VA Agent Orange examination report).  

The VA examiner who conducted the VA Agent Orange examination 
in March 2004 opined that the veteran's chronic bronchitis 
was "likely related" to his smoking history.  The veteran 
denies such a history.  See page 10 of transcript.  The 
medical record is also devoid of evidence of such a history.  

The veteran claims to have bronchitis due to exposure to gun 
powder during his military service.  See page three of 
transcript.  

A February 2005 letter from a private physician cites the 
veteran's long history of reactive airways, with recurrent 
episodes of asthmatic bronchitis.  The letter added that the 
veteran did not have a history of smoking, but that he did 
have inhalation exposure, primarily relating to gunpowder, 
during his military service.  The physician added that the 
veteran "most probably" had an intrinsic increase in airway 
reactivity aggravated by his in-service inhalation exposure.  
There is apparent conflict in the evidence regarding whether 
the veteran's bronchitis was caused or aggravated by his 
military service, to include any inhalation exposure.  A 
clarifying VA examination is therefore in order.  

As to his increased rating claim for his service-connected 
rheumatoid arthritis, the veteran was most recently afforded 
a VA orthopedic examination in June 2004.  The Court 
addressed VA's duty to assist an increased rating claim in 
the case of Snuffer v. Gober, 10 Vet. App. 400 (1997).  In 
Snuffer, a veteran claimed an increased rating for a 
disability and was examined for such a disability by VA.  
Subsequently while the claim was pending, the veteran 
asserted that the disability had worsened.  The Board in 
denying her claim relied on the VA examination of record.  
The Court vacated the Board decision and remanded the claim 
for a new examination, finding that where a veteran complains 
of increase in disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.

In the present case, testimony elicited from the veteran 
during his Board hearing in July 2006 includes his assertion 
that his service-connected rheumatoid arthritis had 
essentially worsened since he was last examined by VA in June 
2004.  He added that the affected joints included his feet, 
knees, hips, shoulders, elbows, and neck.  See page 11 of 
transcript.  He further testified that his rheumatoid 
arthritis disability has caused him to suffer from 
incapacitating episodes necessitating that he remain in bed.  
See page 13 of transcript.  A January 2006 VA outpatient 
treatment record notes that the veteran complained of 
worsening arthritis pain in his shoulders, knees, and hands.  
In the interest of fairness and due process, the Board, 
therefore, finds that the veteran should be afforded a new VA 
examination to more accurately access the current severity of 
his service-connected rheumatoid arthritis.


Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a) disability ratings and 
effective dates for the service 
connection claim on appeal, and b) an 
effective date for the increased rating 
claim on appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to ascertain the etiology of 
any current respiratory disorder(s), to 
include bronchitis, found to be present.  
The veteran's claims folder should be 
made available to the examiner in 
conjunction with the examination and the 
examination report should indicate if the 
records were reviewed.  The examiner 
should take a complete history of the 
veteran's respiratory problems prior to, 
during, and subsequent to service.

a.  For each diagnosed pulmonary 
disorder found to be present, the 
examiner should indicate whether it 
is at least as likely as not (i.e., 
probability greater than 50 
percent), that the diagnosed 
pulmonary disorder is related to the 
veteran's active military service 
(to include exposure to gunpowder) 
or whether such a finding is 
unlikely (i.e., less than a 50 
percent probability).


b.  If there is a likely 
relationship between any diagnosed 
pulmonary disorder and the veteran's 
military service, the examiner 
should specify the in-service event, 
injury, or disease to which the 
diagnosis is related, to the extent 
possible.

The complete rationale for any opinion(s) 
expressed should be provided.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the extent and current 
severity of his service-connected 
rheumatoid arthritis.  All indicated 
tests and studies are to be performed, 
including x-ray studies of all affected 
joints identified by the veteran.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.

a.  The examiner is to identify and 
differentiate all joints, if any, 
affected by rheumatoid arthritis and 
those affected by degenerative 
arthritis.  The examiner is to 
explain why rheumatoid arthritis is 
not an appropriate diagnosis for 
each joint diagnosed with 
degenerative arthritis.  A detailed 
history regarding all affected 
joints should be provided in the 
report.  The examiner should 
indicate whether the veteran's 
rheumatoid arthritis is active or 
inactive.


b.  All disabling manifestations of 
any joints affected by rheumatoid 
arthritis should be provided, to 
include the range of motion in 
degrees of all joints so affected.  
In this regard, the examiner should 
indicate what is considered normal 
range of motion for each affected 
joint.

c.  With respect to any joint 
affected by rheumatoid arthritis, 
the examiner should determine 
whether the joint exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable 
to rheumatoid arthritis.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.

d.  The examiner should also express 
an opinion on whether pain due to 
rheumatoid arthritis could 
significantly limit functional 
ability during flare-ups or when the 
affected joint is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

Notwithstanding the information requested 
above, all findings necessary to complete 
the most recent version of the AMIE 
worksheet for rheumatoid arthritis must 
also be provided.  

The complete rationale for any opinion(s) 
expressed should be provided.


4.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for bronchitis and an increased rating 
for his service-connected rheumatoid 
arthritis disability.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
for response should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


